RENDERED: MAY 13, 2022; 10:00 A.M.
                           TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0529-MR


JAMIE E. THOMAS                                                     APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE AUDRA J. ECKERLE, JUDGE
                        ACTION NO. 19-CI-004746



BRIAN ALLEN AND
THE THIRSTY PEDALER, LLC                                            APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

CLAYTON, CHIEF JUDGE: Jamie E. Thomas (“Thomas”) seeks to overturn the

Jefferson Circuit Court’s grant of summary judgment in favor of Brian Allen

(“Allen”) and The Thirsty Pedaler, LLC (“TTP”). In granting summary judgment,

the trial court found no dispute that Thomas executed a legal and valid waiver of
liability, which specifically applied to Thomas’s negligence allegations against

Allen and TTP. Finding no error, we affirm.

              FACTUAL AND PROCEDURAL BACKGROUND

             TTP operates a commercial quadricycle business. Participants who

are twenty-one (21) years of age and older pay to tour a generally designated area

of downtown Louisville on an electric-powered, pedal-propelled quadricycle

steered and operated by a TTP employee. The quadricycle can be operated without

pedaling, and it travels at slow speeds of five to six miles per hour. It has an

accelerator, brakes, headlights, brake lights, turn signals, and a steering wheel, and

it must follow the rules and regulations of the road.

             On September 22, 2018, Thomas joined her family on one of TTP’s

quadricycles. When Thomas arrived at TTP’s check-in area in downtown

Louisville, Thomas reviewed “The Thirsty Pedaler, L.L.C. Waiver and Release of

Liability” (the “Waiver”) on an iPad. Additionally, Thomas fully executed the

Waiver by inserting her name, date of birth, email address, and electronic

signature. Thomas testified that she voluntarily executed the Waiver. Specifically,

the Waiver stated:

             Waiver and Release of Liability. I the undersigned user,
             acknowledge and understand that during my use of the
             Thirsty Pedaler LLC (The Thirsty Pedaler) pedal
             tavern/pedal pub (Vehicle) operated by The Thirsty
             Pedaler, I may be exposed to a variety of hazards and
             risks, foreseen or unforeseen, which are inherent in

                                          -2-
travelling in a vehicle, quadricycling, recreation, exercise
and related activities. These inherent activities include,
but are not limited to, the dangers of serious personal
injury, death and property damage (Injuries and
Damages) resulting from, but not limited to: (i) physical
exercise and exertion; (ii) physical contact with other
vehicles, other individuals and road hazards; (iii) falling
or tripping due to road hazards, uneven surfaces or
debris; (iv) falling from heights, including falling off the
Vehicle; and (v) other hazards associated with travel in a
vehicle. I further acknowledge and understand these
Injuries and Damages cannot be eliminated without
destroying the unique character of the Vehicle. I fully
understand that The Thirsty Pedaler has not tried to
contradict or minimize my understanding of these risks.
I know that Injuries and Damages can occur by natural
causes or activities of other persons, other users, staff of
The Thirsty Pedaler or other third parties, either as a
result of negligence or because of other reasons. I
understand the risks of such Injuries and Damages
involved in the Vehicle and I appreciate that I may have
to exercise extra care for my own person and for others
around me in the face of such hazards. I further
understand that there may not be medical personnel or
medical facilities or expertise necessary to deal with the
Injuries and Damages to which I may be exposed. In
consideration for my acceptance as an eligible user of the
Vehicle, and the services and amenities provided by The
Thirsty Pedaler in connection with the Vehicle.

I CONFIRM MY UNDERSTANDING OF THE
FOLLOWING: RELEASE OF LIABILITY. To the
fullest extent allowed by law, I agree to WAIVE AND
DISCHARGE CLAIMS AGAINST, RELEASE FROM
LIABILITY, INDEMNIFY AND HOLD HARMLESS
The Thirsty Pedaler and its parents, subsidiaries and
affiliates and their respective past and present officers,
directors, stockholders, managers, members, partners,
agents and employees (collectively, Released Parties)
from and against ANY AND ALL LIABILITY on

                            -3-
               account of, or in any way resulting from, my death or
               personal injury relating to my use of the Vehicle, even if
               caused by NEGLIGENCE of the Released Parties. Such
               negligence could involve (a) negligent operation and
               supervision of the Vehicle, (b) negligent maintenance or
               operation of the equipment or Vehicle in general, (c)
               negligent manufacture of or use of equipment to be used
               in the Vehicle, including the Vehicle itself, and (d) the
               negligent provision of emergency response services. I
               understand and intend that the assumption of risk and
               release is binding upon my heirs, executors,
               administrators, and assigns. This Waiver and Release is
               intended to be as broad and inclusive as permitted by
               law. . . . I have read this Waiver and Release of Liability
               in its entirety and I freely and voluntarily choose to use
               the Vehicle and assume all risks of Injuries and
               Damages.

               At the time of the injury claimed herein, Allen was the TTP employee

operating one of the four quadricycles owned by TTP. Thomas contended that

Allen lost control of the quadricycle and struck a telephone pole, which resulted in

Thomas’s falling from the quadricycle. Specifically, Thomas alleged that she fell

backward into the street, lost consciousness, and an ambulance took her to the

hospital. Thomas further alleged that the fall led her to sustain a concussion and

other injuries. Additionally, since the incident, Thomas claims she has had

memory and hearing loss, had to have a pacemaker installed, and has continued to

suffer pain.

               On August 5, 2019, Thomas filed a lawsuit to recover damages for

such injuries on a theory of negligence. On February 4, 2020, Allen and TTP


                                           -4-
moved for summary judgment, arguing that the Waiver barred Thomas’s

negligence claims as a matter of law. Thomas responded on February 27, 2020.

Thereafter, the parties agreed to an extended briefing schedule to allow for further

discovery before submitting the summary judgment motion to the trial court for a

ruling. Following a seven (7)-month period for additional discovery, on October 1,

2020, Allen and TTP filed their reply, and on October 21, 2020, Thomas filed a

sur-reply.

             Particularly, Thomas claimed that Allen had stated in his deposition

that there were no seatbelts or seatbacks in the quadricycle on the day of the

incident. Thomas pointed to the following exchange at Allen’s deposition:

             Q.    On this Thirsty Pedaler, did the seats have backs?

             A.    No.

             Q.    On this Thirsty Pedaler, did the seats have
                   seatbelts?

             A.    No.

TTP’s reply contained an affidavit from Allen clarifying his deposition testimony

that he “understood the question to ask whether all of the seats have backs,” which

was why he answered “no.” Similarly, he “understood the question to ask whether

all of the seats have seatbelts,” again explaining why he answered in the negative.

Further, Allen stated in his affidavit that “[e]ach passenger seat on each

Quadricycle operated by The Thirsty Pedaler L.L.C. has either a back or a seatbelt

                                         -5-
and did so on September 22, 2018.” He further averred that the seat on which

Thomas was sitting had a seatbelt.

             In addition to Allen’s affidavit, TTP produced an affidavit from

Detective Dereck Jeffers, an Alcoholic Beverage Control (the “ABC”)

enforcement division officer. One of his job duties was to inspect quadricycles for

compliance with Louisville Metro Ordinance 115.583 (the “Ordinance”). The

Ordinance requires quadricycles to have either a seatback or a seatbelt. Jeffers

stated in his affidavit that he had inspected all four of the quadricycles owned and

operated by The Thirsty Pedaler and at all times had found them to be compliant

with the Ordinance. Further, TTP’s four quadricycles had valid permits as of

September 22, 2018, and they had received additional valid permits since that date.

Had they not had a seatback or seatbelt, Jeffers testified that TTP would not have

been issued permits and the ABC would have cited TTP for non-compliance with

the Ordinance.

             On January 5, 2021, the trial court held a hearing on the motion for

summary judgment. At the hearing, Lieutenant Bradley Silvera of the ABC

testified that the ABC regularly inspected TTP’s quadricycles and that the ABC

would not have issued TTP permits if the seats on its quadricycles did not have

either a seatback or seatbelt. Silvera further testified that TTP had never been cited

for violating the Ordinance. Moreover, Silvera testified that he had independent


                                         -6-
knowledge of TTP’s quadricycles having either one seatbelt per seat or a seatback

and provided pictures of the quadricycles. At the conclusion of the hearing, the

parties submitted the summary judgment motion for the court’s ruling with no

objection from Thomas.

             On February 10, 2021, the trial court entered an opinion and order

granting summary judgment in favor of Allen and TTP on multiple grounds.

Thomas then moved the trial court to alter, amend, or vacate the summary

judgment, which the trial court denied. This appeal followed.

                                    ANALYSIS

             a. Standard of Review

             This appeal arises from a grant of summary judgment in favor of

Allen and TTP. In such matters, the appellate court “determine[s] whether the

record supports the trial court’s conclusion that there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law.”

Foreman v. Auto Club Property-Casualty Insurance Company, 617 S.W.3d 345,

349 (Ky. 2021) (internal quotation marks and footnote omitted). Summary

judgment “expedite[s] the disposition of cases and avoid[s] unnecessary trials

when no genuine issues of material fact are raised[.]” Steelvest, Inc. v. Scansteel

Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991) (citations omitted). It is

appropriate to terminate litigation when it appears impossible for the nonmoving


                                         -7-
party to produce evidence at trial warranting a judgment in its favor as a matter of

law. Paintsville Hosp. Co. v. Rose, 683 S.W.2d 255, 256 (Ky. 1985). While the

record must be viewed in the light most favorable to the nonmoving party, “a party

opposing a properly supported summary judgment motion cannot defeat it without

presenting at least some affirmative evidence showing that there is a genuine issue

of material fact for trial.” Steelvest, 807 S.W.2d at 482 (citations omitted).

              b. Discussion

              (1) The Waiver’s Validity Under Hargis v. Baize

              The Kentucky Supreme Court has held that:

              a preinjury release will be upheld only if

              (1) it explicitly expresses an intention to exonerate by
              using the word “negligence;” or

              (2) it clearly and specifically indicates an intent to release
              a party from liability for a personal injury caused by that
              party’s own conduct; or

              (3) protection against negligence is the only reasonable
              construction of the contract language; or

              (4) the hazard experienced was clearly within the
              contemplation of the provision.

Hargis v. Baize, 168 S.W.3d 36, 47 (Ky. 2005) (citations omitted). As evidenced

by the Hargis Court’s use of the word “or” between the four alternatives, if a

waiver satisfies just one of the foregoing criteria, it is legally valid.




                                           -8-
              Here, the trial court correctly held that the Waiver satisfies not just

one but all four alternatives under Hargis. First, the Waiver explicitly uses – and

even emphasizes – the word “NEGLIGENCE” in capital letters. Second, the

intention to release TTP and its employees from personal injury caused by their

own conduct is clear and specific. The Waiver states, “Injuries . . . can occur by

. . . activities of staff of The Thirsty Pedaler[,]” and the Waiver explicitly

encompasses “personal injury relating to my use of the Vehicle, even if caused by

NEGLIGENCE of the Released Parties.” (Emphasis added.) Third, the Waiver

repeatedly used the word “negligence.” Thus, protection against negligence is the

only reasonable construction. Finally, the Waiver undoubtedly contemplated the

perils at issue in this case: “physical contact with . . . road hazards”; “falling . . .

due to road hazards”; “falling from heights, including falling off the Vehicle”; and

“negligent operation and supervision of the Vehicle.” Accordingly, we agree with

the trial court’s determination that the Waiver is valid under the Hargis criteria.

              (2) Public Policy

              (a) The Ordinance

              Kentucky courts have stated that courts must also analyze pre-injury

waivers for “violations of public policy.” Miller as Next Friend of E.M. v. House

of Boom Kentucky, LLC, 575 S.W.3d 656, 660 (Ky. 2019). Thomas argues that the

Waiver violates public policy because Kentucky law prohibits waivers for


                                            -9-
violations of safety duties. Indeed, Hargis stands for the proposition that “[a] party

cannot contract away liability for damages caused by that party’s failure to comply

with a duty imposed by a safety statute.” 168 S.W.3d at 47 (citations omitted).

             In particular, Thomas points to Allen’s deposition testimony in which

Thomas claims that Allen confirmed that TTP had no seatback or seatbelts on the

specific quadricycle in question and argues that such testimony presented a

question of material fact sufficient to overcome summary judgment as to whether

TTP violated the Ordinance. On the other hand, Allen and TTP contend that the

Ordinance is not a “safety statute” as described in Hargis.

             However, we believe that – regardless of whether the Ordinance can

be considered a “safety statute” under Hargis or not – the Waiver is nevertheless

valid. We do so based on our conclusion that Thomas did not present sufficient

evidence to demonstrate that a reasonable jury could, “without resorting to

speculation,” conclude that TTP had violated the Ordinance. See Patton v.

Bickford, 529 S.W.3d 717, 736 (Ky. 2016), as modified on denial of reh’g (Aug.

24, 2017).

             As previously discussed, the Ordinance required each seat in a

quadricycle to have either a seatback or a seatbelt. In this case, TTP and Allen

presented sufficient evidence that TTP complied with the Ordinance and that each

seat on the quadricycle at issue had either a seatback or a seatbelt. Two


                                        -10-
independent, unbiased government officials provided sworn testimony that all of

TTP’s quadricycles were compliant with the Ordinance and had passed multiple

inspections both before and after the incident.

             Further, regarding Allen’s deposition testimony, at the time that the

trial court granted summary judgment, Allen had clarified his testimony via sworn

affidavit. We note that, while at one point Allen answered “no” to the question of

whether “[o]n this Thirsty Pedaler, did the seats have backs[,]” the following

exchange also occurred at the end of the deposition:

             Q.    Okay. The back seats on The Thirsty Pedaler –
                   were there backs on those two seats on the one you
                   were operating on the day at issue?

             A.    On the very back bench there’s a back to that. But
                   not the back seats themselves, no.

             Q.    Okay. But there’s a back bench that people can sit
                   on and there’s a back to that, correct?

             A.    Yes.

The preceding exchange would appear to directly contradict Allen’s earlier

deposition testimony, when he made the blanket statement that none of the seats

had seatbacks. Moreover, Thomas stated in her deposition that “the back seat is

like a bench like with a back[.]” Thus, neither party’s deposition testimony was

clear regarding the issue of seatbacks.




                                          -11-
             Under Kentucky law, a party may not use a post-deposition affidavit

to create an issue of material fact by contradicting prior testimony but may use one

to explain prior testimony or resolve inconsistencies in prior testimony. Lipsteuer

v. CSX Transp., Inc., 37 S.W.3d 732, 736 (Ky. 2000). In this case, Allen’s post-

deposition affidavit explained that he “understood the question to ask whether all

of the seats have backs,” so he answered “no.” (Emphasis added.) Similarly, he

“understood the question to ask whether all of the seats have seatbelts,” again

explaining why he answered in the negative. (Emphasis added.) Further, Allen

stated in his affidavit that “[e]ach passenger seat on each Quadricycle operated by

The Thirsty Pedaler L.L.C. has either a back or a seatbelt and did so on September

22, 2018.” He further averred that the seat on which Thomas was sitting had a

seatbelt. Thus, the affidavit did not expressly contradict the earlier testimony.

Instead, it merely explained and expanded upon Allen’s earlier testimony. As

such, we find Allen’s post-deposition affidavit was properly used to explain or

expand upon his prior deposition testimony. Lipsteuer, 37 S.W.3d at 736. Thus, it

provides even more evidence of TTP’s compliance with the Ordinance.

             On the other hand, Thomas offered no evidence of TTP’s non-

compliance with the Ordinance prior to the trial court’s grant of summary

judgment. The only evidence Thomas ever provided concerning the issue was an

affidavit filed with her motion to alter, amend, or vacate and after the trial court’s


                                         -12-
grant of summary judgment stating that the quadricycle had no seatbacks or

seatbelts.

              Kentucky law is clear that “a motion to alter, amend, or vacate cannot

be used to introduce evidence that should have been presented during the

proceedings before the entry of the judgment.” Buridi v. Leasing Group Pool II,

LLC, 447 S.W.3d 157, 177 (Ky. App. 2014) (internal quotation marks and citation

omitted). Here, Thomas has not explained why she did not submit her affidavit or

other evidence in the seventeen (17) months in which discovery remained open in

the matter.

              Additionally, the affidavit lacked credibility, as it asserted that the

quadricycle did not have any seatbacks, a fact that was demonstrably false and

against Thomas’s own deposition testimony. Thomas provided no other evidence

or testimony that her seat did not have a seatbelt before the trial court granted

summary judgment. Rather, all of the available evidence demonstrated that the

quadricycle in question did have either a seatback or a seatbelt on each seat in

compliance with the Ordinance. We reiterate that “a party opposing a properly

supported summary judgment motion cannot defeat it without presenting at least

some affirmative evidence showing that there is a genuine issue of material fact for

trial.” Steelvest, 807 S.W.2d at 482. Accordingly, we affirm the trial court as to

this issue.


                                          -13-
             (b) Kentucky Revised Statute (“KRS”) 189.125

             Thomas further argues that the Waiver violated public policy because

it violated certain statutes requiring seatbelts for low-speed vehicles. Specifically,

Thomas argues that commercial quadricycles are “[l]ow-speed vehicles” as defined

in KRS 186.010 and therefore that KRS 189.125 separately requires seatbelts on

commercial quadricycles.

             Aside from our discussion above as to the dearth of evidence

regarding the seatbelt issue, we note that commercial quadricycles are defined

separately from any vehicle contained in the Motor Vehicle chapters of Kentucky’s

statutory scheme. The definition of a “Commercial quadricycle” is contained in

Chapter 241 of the Kentucky Revised Statutes, which governs the “Administration

and Control” of “Alcoholic Beverages.” Such definition in effect at the time of the

incident stated that a “commercial quadricycle” was “a vehicle equipped with a

minimum of ten (10) pairs of fully operative pedals for propulsion by means of

human muscular power exclusively[.]” KRS 241.010(16). Additionally,

“[v]ehicles propelled by muscular power” are expressly excluded from the

definition of “motor vehicles” contained in KRS 189.010(19)(b)8. Finally,

subsequent revisions to the definition of “commercial quadricycle” specifically

state that “[a] ‘commercial quadricycle’ is not a motor vehicle as defined in KRS

186.010 or 189.010[.]” KRS 241.010(17)(b). Thus, because commercial


                                         -14-
quadricycles are not motor vehicles, they cannot be low-speed vehicles. See KRS

186.010(16) (a “[l]ow-speed vehicle” is “a motor vehicle that” meets several other

requirements).

             Furthermore, a sixteen-passenger quadricycle is not subject to KRS

189.125(1), as that statute applies only to vehicles “designed to carry fifteen (15)

or fewer passengers[.]” In this case, all of TTP’s quadricycles have sixteen seats.

Finally, KRS 189.125 only becomes an issue when motor vehicles are operated on

“public roadways.” KRS 189.125(6). Under Kentucky law, “ʻ[r]oadway’ means

that portion of a highway improved, designed, or ordinarily used for vehicular

traffic, exclusive of the berm or shoulder.” KRS 189.010(10) (emphasis added).

Here, the record reflects that the quadricycle at issue never left the shoulder of the

road and was therefore not traveling by public roadway at the time of the incident.

Thus, we do not find KRS 189.125 applicable in this case.

             (3) Common Carrier

             Thomas next argues that TTP is a common carrier under Kentucky

law and thus may not contract away negligence claims. Specifically, Thomas

claims that anyone who is engaged in the business of transporting passengers for

hire qualifies as a common carrier. Thomas then points to Section 196 of the

Kentucky Constitution, which provides:

             Transportation of . . . passengers by railroad, steamboat
             or other common carrier, shall be so regulated, by general

                                         -15-
             law, as to prevent unjust discrimination. No common
             carrier shall be permitted to contract for relief from its
             common law liability.

             However, we agree with the trial court that TTP was not a “common

carrier” as described by the above language. Rather, patrons of TTP were seeking

entertainment and not “transportation.” Indeed, Kentucky courts have defined a

common carrier as one who is “under a legal obligation” to transport goods or

individuals from place to place. Senters v. Ratliff’s Adm’r, 278 Ky. 290, 293, 128

S.W.2d 724, 725 (1939). Unlike other common carriers who hold themselves out

as ready to transport individuals from one place to another, TTP is a tourist-

focused activity that begins and ends at the same location. Thus, TTP does not

provide necessary transportation services.

             Thomas cites Kendall v. Godbey for the proposition that any business

transporting passengers is a common carrier. 537 S.W.3d 326 (Ky. App. 2017).

However, we do not find Kendall applicable in this situation as it does not analyze

the common carrier elements but rather deals with a clear example of a common

carrier – a taxicab company. Id. at 329. Specifically, the Kendall Court merely

reiterated that “[t]axi cabs are included under the common carrier standard of care”

without further analysis. Id. at 333. However, unlike taxicabs, TTP does not

provide tours for the sake of transportation but drops participants off at the same

location where they began and offers tourist-focused amusement within a


                                         -16-
designated and limited geographical area. Thus, we affirm the trial court’s

conclusion that TTP is not a common carrier.

             (4) Additional Discovery

             Finally, Thomas argues that the trial court erred by not permitting

additional discovery before granting summary judgment. However, we find that

Thomas waived this argument because she did not object to submitting the

summary judgment motion at the trial court level. Thomas notes in her brief that

she requested additional time for discovery in her response to the summary

judgment motion, and indeed, at that point, both parties were given a seven (7)-

month period for additional discovery. However, Thomas chose not to take any

additional depositions and did not propound any other discovery requests.

             Likewise, following that seven (7)-month period of further discovery,

Thomas did not request or desire any additional time when she filed her sur-reply

or argued the motion before the trial court hearing. Rather, the parties agreed on

the discovery and briefing timeline, including extensions of summary judgment

response deadlines, Thomas’s opportunity for a sur-reply, the opportunity for and

timing of oral argument, and the submission of the motion at the conclusion of the

hearing. Thus, we find that Thomas waived this argument on appeal.

                                 CONCLUSION

             For the foregoing reasons, we affirm the Jefferson Circuit Court.


                                        -17-
           ALL CONCUR.



BRIEFS FOR APPELLANT:      BRIEF FOR APPELLEES:

Lawrence I. Young          Bryce L. Cotton
Louisville, Kentucky       Charles M. Rutledge
                           Louisville, Kentucky




                         -18-